      Case 4:21-cv-00732-O Document 7 Filed 06/08/21        Page 1 of 1 PageID 18



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION




JOHN P. BOYD,                                )
                                             )
                 Plaintiff,                  )
                                             )
VS.                                          )            CIVIL ACTION NO.
                                             )
MAHROUQ ENTERPRISES                          )            3:21-CV-1317-G
INTERNATIONAL (MEI), INC.,                   )
                                             )
                 Defendant.                  )


                                        ORDER

        The plaintiff is a resident of Arlington, Texas. Complaint (docket entry 1) ¶ 5;

see also Civil Cover Sheet (docket entry 1-1). The defendant is a Texas corporation

with its headquarters in Arlington, Texas. Complaint ¶¶ 8, 9. Arlington is in Tarrant

County, which is in the Fort Worth Division of this court. 28 U.S.C. § 124(a)(2).

Accordingly, on the court’s own motion, this case is TRANSFERRED to the Fort

Worth Division, 28 U.S.C. § 1406, for random reassignment to a judge resident in

that division.

        SO ORDERED.

June 8, 2021.

                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge
